On November 8,1974 Trial Judge C. Murray Bernhardt filed a recommended decision (reported in full at 21 CCF para. 84096) in the above-identified case, in which plaintiff whose contract was default terminated seeks review of the decision of the Armed Services Board of Contract Appeals (73-1BCA para. 9901). The trial judge concluded that the Board’s decision as to each of the separate items of claim by plaintiff is not arbitrary, capricious and is supported by substantial evidence, except that the Board decision of a time extension of 10 days for excusable delay is not supported by substantial evidence, whereas a more plausible computation is 16 days. This case came before the court (CoweN, Chief Judge, Dureee, Senior Judge and SkeltoN, Judge) on plaintiff’s request for review and defendant’s request for partial review of the recommended decision, on the parties’ motions for summary judgment, having been submitted on the briefs and oral argument of counsel. Since the court agrees with the recommended decision, on June 27, 1975 the court affirmed and adopted the decision as the basis for its judgment in this case, concluded that the default termination was justified and dismissed the petition.